DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-24, 26, 29, 31-36, 39-40, 42-43 and 45 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SASAKI (US 20140217470).
Regarding claim 20, SASAKI discloses a semiconductor device comprising: 
an inversion channel region (the channel is formed beneath gate oxide 26 and between n-doped regions 34 and 35 in the p-doped layer 5, which is capable of being used to form an inversion channel, see fig 4, para 61-65), wherein
the inversion channel region comprises a crystal that comprises at least gallium oxide (5 can be AlGaO which comprises at least gallium and oxygen, see fig 4, para 61), 
the inversion channel region comprises a p-type dopant (5 is a p-doped layer, see para 61), 
an atomic ratio of gallium to an entirety of metal components in the inversion channel region is 0.5 or more (5 can be (Al_0.25Ga_0.75)_2O_3 which has at least 50% Ga of the Al and Ga which are the metal components, see para 63), and
the semiconductor device is a normally-off semiconductor device (the device can be a normally-off device, see para 62).
Regarding claim 21, SASAKI discloses a semiconductor device comprising: 
an inversion channel region (the channel is formed beneath gate oxide 26 and between n-doped regions 34 and 35 in the p-doped layer 5, which is capable of being used to form an inversion channel, see fig 4, para 61-65); and 
an oxide semiconductor film comprising as a major component a crystal that comprises at least gallium oxide (5 can be AlGaO which comprises at least gallium and oxygen, see fig 4, para 61) at the inversion channel region and a p-type dopant (5 is a p-type layer, see para 61), 
wherein an atomic ratio of gallium to an entirety of metal components in the oxide semiconductor film is 0.5 or more (5 can be (Al_0.25Ga_0.75)_2O_3 which has a Ga ratio of at least 50% of Al and Ga which are the metals in the channel, see para 63), and
wherein the semiconductor device is a normally-off semiconductor device (the device can be a normally-off device, see para 62).
Regarding claim 22, SASAKI discloses the semiconductor device according to claim 20, wherein the crystal is a mixed crystal (the metal components of the crystal in 5 are mixed Al and Ga, see fig 4, para 61).
Regarding claim 23, SASAKI discloses the semiconductor device according to claim 21, wherein the crystal is a mixed crystal (the metal components of the crystal in 5 are mixed Al and Ga, see fig 4, para 61).
Regarding claim 24, SASAKI discloses the semiconductor device according to claim 20, wherein the crystal is a p-type semiconductor (5 is a p-doped AlGaO crystal, see para 61).
Regarding claim 26, SASAKI discloses the semiconductor device according to claim 20, further comprising: an oxide film (26 can be the same material as 16 which can be SiO, see fig 5, para 36 and 56) that is arranged in contact with the inversion channel region (26 is in direct contact with the region of 5 in which the channel will be formed, see fig 4).
Regarding claim 29, SASAKI discloses the semiconductor device according to claim 21, further comprising: an oxide film (26 can be the same material as 16 which can be SiO, see fig 5, para 36 and 56) that is arranged in contact with the inversion channel region (26 is in direct contact with the region of 5 in which the channel will be formed, see fig 4).
Regarding claim 31, SASAKI discloses the semiconductor device according to claim 26, wherein the oxide film further comprises one metal or two or more metals from metals of Group 13 in the periodic table (26/16 can be AlGaO, see para 36).
Regarding claim 32, SASAKI discloses the semiconductor device according to claim 20, wherein the crystal comprises a corundum structure (5 can be alpha-AlGaO, and the alpha indicates a corundum structure, see para 61 and 5).
Regarding claim 33, SASAKI discloses the semiconductor device according to claim 21, wherein the crystal comprises a corundum structure (5 can be alpha-AlGaO, and the alpha indicates a corundum structure, see para 61 and 5).
Regarding claim 34, SASAKI discloses the semiconductor device according to claim 20, further comprising: 
a first semiconductor region (fig 5, 34, para 61); and 
a second semiconductor region (fig 5, 35, para 61), 
wherein the inversion channel region is positioned between the first semiconductor region and the second semiconductor region in plan view (the channel will be formed between 34 and 35 at the top surface of the device, see fig 4, para 62).
Regarding claim 35, SASAKI discloses the semiconductor device according to claim 20, further comprising: 
a first semiconductor region (fig 5, 34, para 61); and 
a second semiconductor region (fig 5, 35, para 61), 
wherein the inversion channel region is positioned between the first semiconductor region and the second semiconductor region in plan view (the channel will be formed between 34 and 35 at the top surface of the device, see fig 4, para 62).
Regarding claim 36, SASAKI discloses the semiconductor device according to claim 34, wherein the first semiconductor region is an n-type semiconductor region and the second semiconductor region is an n-type semiconductor region (34 and 35 are n-doped regions, see fig 5, para 65).
Regarding claim 39, SASAKI discloses the semiconductor device according to claim 34, further comprising: a first electrode (fig 4, 22, para 61) electrically connected to the first semiconductor region; and 
a second electrode (fig 4, 23, para 61) electrically connected to the second semiconductor region.
Regarding claim 40, SASAKI discloses the semiconductor device according to claim 35, wherein the first semiconductor region is an n-type semiconductor region (34 and 35 are n-doped, see para 65) and 
the second semiconductor region is an n-type semiconductor region (34 and 35 are n-doped, see para 65).
Regarding claim 42, SASAKI discloses the semiconductor device according to claim 35, further comprising: a first electrode electrically connected to the first semiconductor region (fig 4, 22, para 65); and 
a second electrode electrically connected to the second semiconductor region. (fig 4, 23, para 65)
Regarding claim 43, SASAKI discloses the semiconductor device according to claim 20, wherein the semiconductor device is a MOSFET (the device can be a MISFET, and 26 can be an oxide, so the device would be a MOSFET, see para 56 and 36).
Regarding claim 45, SASAKI discloses a semiconductor system comprising: the semiconductor device according to claim 20 (the device 30 is a set of things working together as a parts, and is thus a system, see para61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI (US 20140217470) in view of CHO (US 20130221359).
Regarding claim 27, SASAKI discloses the semiconductor device according to claim 26.
SASAKI fails to explicitly disclose a device, wherein the oxide film comprises at least an element selected from elements of Group 15 in the periodic table.
CHO discloses a device, wherein the oxide film comprises at least an element selected from elements of Group 15 in the periodic table  (122 is part of a gate dielectric layer and can comprise phosphorus doped oxide, see fig 1, para 24).
SASAKI and CHO are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the specific gate dielectric material of CHO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the specific gate dielectric material of CHO in order to improve image quality produced by the device (see CHO para 9).
Regarding claim 28, SASAKI discloses the semiconductor device according to claim 27.
SASAKI fails to explicitly disclose a device, wherein the element is phosphorous.
CHO discloses a device, wherein the element is phosphorous  (122 is part of a gate dielectric layer and can comprise phosphorus doped oxide, see fig 1, para 24).
CHO discloses a device, wherein the oxide film comprises at least an element selected from elements of Group 15 in the periodic table  (122 is part of a gate dielectric layer and can comprise phosphorus doped oxide, see fig 1, para 24).
SASAKI and CHO are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the specific gate dielectric material of CHO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the specific gate dielectric material of CHO in order to improve image quality produced by the device (see CHO para 9).
Regarding claim 30, SASAKI discloses the semiconductor device according to claim 29.
SASAKI fails to explicitly disclose a device, wherein the oxide film comprises at least an element from elements of Group 15 in the periodic table, and the element is phosphorous.
CHO discloses a device, wherein the oxide film comprises at least an element from elements of Group 15 in the periodic table, and the element is phosphorous (122 is part of a gate dielectric layer and can comprise phosphorus doped oxide, see fig 1, para 24).
SASAKI and CHO are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the specific gate dielectric material of CHO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the specific gate dielectric material of CHO in order to improve image quality produced by the device (see CHO para 9).
Claim(s) 37-38, 41 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI (US 20140217470) in view of FUJIMAKI (US 20170365629).
Regarding claim 37, SASAKI discloses the semiconductor device according to claim 34.
SASAKI fails to explicitly disclose a device, further comprising: 
a third semiconductor region, 
wherein the third semiconductor region is positioned between the inversion channel region and the second semiconductor region in plan view.
FUJIMAKI discloses a device, further comprising: 
a third semiconductor region (the region of 311 under the spacer 316 between the gate 312 and the drain 316b, see fig 3C, para 40), 
wherein the third semiconductor region is positioned between the inversion channel region and the second semiconductor region in plan view (the region of 311 under the spacer 315 is between the channel region under 313 and the drain 316b, and will thus be between them in plan view, see fig 3C and fig 10, 370, para 102).
SASAKI and FUJIMAKI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the doping configuration of FUJIMAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the doping configuration of FUJIMAKI in order to provide a device with reduced size (see FUJIMAKI para 9).
Regarding claim 38, SASAKI discloses the semiconductor device according to claim 37.
SASAKI fails to explicitly disclose a device, wherein the third semiconductor region is an n--type.
FUJIMAKI discloses a device, wherein the third semiconductor region is an n--type (the region of 311 under 315 is part of 311, and thus can be Sn doped, see para 40).
SASAKI and FUJIMAKI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the doping configuration of FUJIMAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the doping configuration of FUJIMAKI in order to provide a device with reduced size (see FUJIMAKI para 9).
Regarding claim 41, SASAKI discloses the semiconductor device according to claim 35.
SASAKI fails to explicitly disclose a device, further comprising: a third semiconductor region, 
wherein the third semiconductor region is positioned between the inversion channel region and the second semiconductor region in plan view.
FUJIMAKI discloses a device, wherein the first semiconductor region is an n-type semiconductor region and 
wherein the second semiconductor region is an n-type semiconductor region (316a and 316b can both be n-doped, see para 87).
SASAKI and FUJIMAKI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the doping configuration of FUJIMAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the doping configuration of FUJIMAKI in order to provide a device with reduced size (see FUJIMAKI para 9).
Regarding claim 44, SASAKI discloses the semiconductor device according to claim 21.
SASAKI fails to explicitly disclose a device, wherein the semiconductor device is a power device.
FUJIMAKI discloses a device, wherein the semiconductor device is a power device (the device can be a power device, see para 27).
SASAKI and FUJIMAKI are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the doping configuration of FUJIMAKI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the doping configuration of FUJIMAKI in order to provide a device with reduced size (see FUJIMAKI para 9).
Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
Regarding claims 20 and 21, the applicant argues that Sasaki et al (US 20140217470, hereinafter SASAKI) does not disclose “a semiconductor device comprising an inversion channel region comprising a p-type dopant and a crystal that comprises at least gallium oxide, wherein an atomic ratio of gallium to an entirety of metal components in the inversion channel region is 0.5 or more, and the semiconductor device is a normally-off semiconductor device” of claim 20 or “a semiconductor device including an inversion channel region, and an oxide semiconductor film comprising as a major component a crystal that comprises at least gallium oxide at the inversion channel region and a p-type dopant, wherein an atomic ratio of gallium to an entirety of metal components in the oxide semiconductor film is 0.5 or more, and the semiconductor device is a normally-off semiconductor device” of claim 21 because “Sasaki is not enabling for the p-type alpha-(Al_xGa_1-x)_2O_3 single crystal film 5”.  
Evidence for this lack of enablement is given in 3 NPL documents.  The evidence, and thus the argument is unpersuasive, since the references discuss devices made of a different material than the device in SASAKI.  All three of the documents presented are directed to the properties of gallium oxide channel devices (Ga2O3, or alpha-Ga2O3 wherein the alpha indicates a corundum structure) which they indicate is difficult to make into device with a p-doped inversion channel.  A Ga2O3 channel device is not what the reference is disclosing.  The embodiment of SASAKI relied upon in the rejection is for an aluminum gallium oxide ((AlxGa1-x)2O3)device, not a Ga2O3 device.  Since the material is different, the arguments in the NPL documents do not apply.  
Additionally the references do not apply because the device as claimed cannot be simply a gallium oxide device, since the claims require other metal components of the channel region and not simply gallium (see lines 5-6 of claims 20 and 21).  A device to which the NPL documents did apply since it had a channel region of Ga2O3 would not meet the requirements of the claims.  
SASAKI clearly discloses a device with a channel region made of p-doped aluminum gallium oxide, see SASAKI figure 4, and paragraphs 61-64 as quoted here:

    PNG
    media_image1.png
    204
    468
    media_image1.png
    Greyscale

SASAKI paragraph 63.
Thus, as shown in the previous rejection and in the rejection above, SASAKI discloses every element of claims 20 and 21 which are not patentable over SASAKI.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811